UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2275


JANE DOE, as Next Friend of Individuals Known to          the
Defendant as Child 1 and Child 2 in the YKND Series,

                Plaintiff – Appellee,

          v.

NATHAN BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:14-cv-01094-MJG)


Submitted:   February 27, 2015            Decided:   March 11, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathan   Brown,  Appellant  Pro  Se.  Steven  Jonathan  Kelly,
SILVERMAN, THOMPSON, SLUTKIN & WHITE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan     Brown      seeks       to   appeal    the    district    court’s

orders    denying     his   motion       to    dismiss      the    complaint,    denying

Brown’s    motion     to    add    Defendants,         granting      the     Plaintiff’s

motion     to    dismiss          Brown’s          counterclaims,       and      denying

reconsideration.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen     v.    Beneficial        Indus.      Loan    Corp.,    337    U.S.   541,

545-46 (1949).         The orders Brown seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

also deny Brown’s motions for clarification of the record on

appeal    and   to    correct      the    record.        We       dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                              2